
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

        EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

AMONG

PLAINS ALL AMERICAN PIPELINE, L.P.,

PAA FINANCE CORP.,

THE GUARANTORS

AND

THE INITIAL PURCHASERS

Dated as of May 27, 2005

--------------------------------------------------------------------------------



PLAINS ALL AMERICAN PIPELINE, L.P.
PAA FINANCE CORP.

5.25% Senior Notes due 2015


EXCHANGE AND REGISTRATION RIGHTS AGREEMENT


        May 27, 2005

J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC
Citigroup Global Markets Inc.
UBS Securities LLC
Banc of America Securities LLC
Scotia Capital (USA) Inc.
SunTrust Capital Markets, Inc.
Fortis Securities LLC
Daiwa Securities America Inc.
SG Americas Securities, LLC
RBC Capital Markets Corporation

c/oJ.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

        Plains All American Pipeline, L.P., a Delaware limited partnership (the
"Partnership"), PAA Finance Corp., a Delaware corporation ("PAA Finance," and
together with the Partnership, the "Issuers") and the Guarantors listed on
Schedule 1 hereto (the "Guarantors"), propose to issue and sell to the initial
purchasers listed on Schedule 2 hereto (the "Initial Purchasers"), upon the
terms set forth in a purchase agreement dated May 24, 2005 (the "Purchase
Agreement"), $150,000,000 principal amount of 5.25% Senior Notes due 2015 (the
"Securities") relating to the initial placement of the Securities (the "Initial
Placement"). To induce the Initial Purchasers to enter into the Purchase
Agreement and to satisfy a condition of your obligations thereunder, the Issuers
and the Guarantors agree with you for your benefit and the benefit of the other
holders from time to time of the Securities (including the Initial Purchasers)
(each a "Holder" and, together, the "Holders"), as follows:

        1.    Definitions.    Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

        "Act" shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.

        "Affiliate" of any specified Person shall mean any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition, control of
a Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; and the terms "controlling" and "controlled" shall have meanings
correlative to the foregoing.

        "Broker-Dealer" shall mean any broker or dealer registered as such under
the Exchange Act.

        "Business Day" shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.

        "Commission" shall mean the Securities and Exchange Commission.

--------------------------------------------------------------------------------




        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        "Exchange Offer Registration Period" shall mean the one-year period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.

        "Exchange Offer Registration Statement" shall mean a registration
statement of the Issuers and the Guarantors on an appropriate form under the Act
with respect to the Registered Exchange Offer, all amendments and supplements to
such registration statement, including post-effective amendments thereto, in
each case including the Prospectus contained therein, all exhibits thereto and
all material incorporated by reference therein.

        "Exchanging Dealer" shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Issuers and
the Guarantors or any Affiliate of the Issuers and the Guarantors) for New
Securities.

        "Final Memorandum" shall have the meaning set forth in the Purchase
Agreement.

        "Guarantors" shall have the meaning set forth in the preamble hereto and
shall also include any Guarantor's successor.

        "Holder" shall have the meaning set forth in the preamble hereto.

        "Indenture" shall mean the Indenture relating to the Securities and the
New Securities, dated as of September 25, 2002, among the Issuers and Wachovia
Bank, National Association, as trustee, as amended by the Fifth Supplemental
Indenture, dated as of May 27, 2005, among the Issuers, the Guarantors and the
Trustee, as the same may be amended from time to time in accordance with the
terms thereof.

        "Initial Placement" shall have the meaning set forth in the preamble
hereto.

        "Initial Purchasers" shall have the meaning set forth in the preamble
hereto.

        "Losses" shall have the meaning set forth in Section 7(d) hereof.

        "Majority Holders" shall mean the Holders of a majority of the aggregate
principal amount of Securities registered under a Registration Statement.

        "Managing Underwriters" shall mean the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering.

        "New Securities" shall mean debt securities of the Issuers identical in
all material respects to the Securities (except that the interest rate step-up
provisions and the transfer restrictions shall be eliminated) and to be issued
under the Indenture.

        "Prospectus" shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto and all
material incorporated by reference therein.

        "Purchase Agreement" shall have the meaning set forth in the preamble
hereto.

        "Registered Exchange Offer" shall mean the proposed offer of the Issuers
and the Guarantors to issue and deliver to the Holders of the Securities that
are not prohibited by any law or policy of the

2

--------------------------------------------------------------------------------




Commission from participating in such offer, in exchange for the Securities, a
like aggregate principal amount of the New Securities.

        "Registration Default" shall have the meaning set forth in Section 4(a)
hereof.

        "Registration Statement" shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the New Securities pursuant to the provisions of this Agreement, any amendments
and supplements to such registration statement, including post-effective
amendments (in each case including the Prospectus contained therein), all
exhibits thereto and all material incorporated by reference therein.

        "Securities" shall have the meaning set forth in the preamble hereto.

        "Shelf Registration" shall mean a registration effected pursuant to
Section 3 hereof.

        "Shelf Registration Period" has the meaning set forth in Section 3(b)
hereof.

        "Shelf Registration Statement" shall mean a "shelf" registration
statement of the Issuers and the Guarantors pursuant to the provisions of
Section 3 hereof which covers some or all of the Securities or New Securities,
as applicable, on an appropriate form under Rule 415 under the Act, or any
similar rule that may be adopted by the Commission, amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

        "Trustee" shall mean the trustee with respect to the Securities and the
New Securities under the Indenture.

        "Trust Indenture Act" shall mean the Trust Indenture Act of 1939, as
amended from time to time.

        "underwriter" shall mean any underwriter of Securities in connection
with an offering thereof under a Shelf Registration Statement.

        2.    Registered Exchange Offer.    (a) Except as set forth in
Section 3, the Issuers and the Guarantors shall prepare and shall use their
reasonable best efforts to file with the Commission the Exchange Offer
Registration Statement with respect to the Registered Exchange Offer, not later
than 120 days following the date of the original issuance of the Securities (or
if such 120th day is not a Business Day, the next succeeding Business Day). The
Issuers and the Guarantors shall use their reasonable best efforts to cause the
Exchange Offer Registration Statement to become effective under the Act within
210 days of the date of the original issuance of the Securities and to
consummate the Registered Exchange Offer within 240 days of the date of the
original issuance of the Securities (if such 210th or 240th day is not a
Business Day, the next succeeding Business Day, as applicable).

        (a)   Upon the effectiveness of the Exchange Offer Registration
Statement, the Issuers and the Guarantors shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder electing to exchange Securities for New Securities (assuming
that such Holder is not an Affiliate of the Issuers or the Guarantors, acquires
the New Securities in the ordinary course of such Holder's business, has no
arrangements with any Person to participate in the distribution of the New
Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such New Securities
from and after their receipt without any limitations or restrictions under the
Act and without material restrictions under the securities laws of a substantial
proportion of the several states of the United States.

        (b)   In connection with the Registered Exchange Offer, the Issuers and
the Guarantors shall:

          (i)  mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

3

--------------------------------------------------------------------------------



         (ii)  keep the Registered Exchange Offer open for not less than 20
Business Days after the date the notice thereof is mailed to the Holders (or, in
each case, longer if required by applicable law);

        (iii)  use their reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective under the Act, supplemented and
amended as required under the Act to ensure that it is available for sales of
New Securities by Exchanging Dealers during the Exchange Offer Registration
Period;

        (iv)  utilize the services of a bank depositary for the Registered
Exchange Offer with an address in the Borough of Manhattan in New York City,
which may be the Trustee or an Affiliate of the Trustee;

         (v)  permit Holders to withdraw tendered Securities at any time prior
to the close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

        (vi)  prior to effectiveness of the Exchange Offer Registration
Statement, provide a supplemental letter to the Commission (A) stating that the
Issuers and the Guarantors are conducting the Registered Exchange Offer in
reliance on the position of the Commission in Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc. (pub. avail. June 5,
1991) and (B) including a representation that the Issuers and the Guarantors
have not entered into any arrangement or understanding with any Person to
distribute the New Securities to be received in the Registered Exchange Offer
and that, to the best of the Issuers' and the Guarantors' information and
belief, each Holder participating in the Registered Exchange Offer is acquiring
the New Securities in the ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the New
Securities; and

       (vii)  comply in all material respects with all applicable laws.

        (c)   As soon as practicable after the close of the Registered Exchange
Offer, the Issuers and the Guarantors shall:

          (i)  accept for exchange all Securities tendered and not validly
withdrawn pursuant to the Registered Exchange Offer; and

         (ii)  issue and cause the Trustee promptly to authenticate a global
certificate representing New Securities exchanged for Securities and to deliver
to each Holder of Securities a principal amount of New Securities equal to the
principal amount of the Securities of such Holder so accepted for exchange.

        (d)   Each Holder hereby acknowledges and agrees that any Broker-Dealer
and any such Holder using the Registered Exchange Offer to participate in a
distribution of the New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991) and Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988), as interpreted in the
Commission's letter to Shearman & Sterling dated July 2, 1993 and similar
no-action letters; and (y) must comply with the registration and prospectus
delivery requirements of the Act in connection with any secondary resale
transaction and must be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K under the Act if the resales are of New
Securities obtained by such Holder in exchange for Securities acquired by such
Holder directly from the Issuers or the Guarantors or one of their Affiliates.
Accordingly, each Holder participating in the Registered Exchange Offer shall be
required to represent to the Issuers and the Guarantors that, at the time of the
consummation of the Registered Exchange Offer:

          (i)  any New Securities received by such Holder will be acquired in
the ordinary course of business;

4

--------------------------------------------------------------------------------



         (ii)  such Holder will have no arrangement or understanding with any
Person to participate in the distribution of the Securities or the New
Securities within the meaning of the Act; and

        (iii)  such Holder is not an Affiliate of the Issuers or the Guarantors.

        3.    Shelf Registration.    (a) If (i) due to any change in law or
applicable interpretations thereof by the Commission's staff, the Issuers and
the Guarantors determine upon advice of their outside counsel that they are not
permitted to effect the Registered Exchange Offer as contemplated by Section 2
hereof; (ii) for any other reason the Registered Exchange Offer is not
consummated within 240 days of the date hereof; (iii) any Initial Purchaser so
requests with respect to Securities that are not eligible to be exchanged for
New Securities in the Registered Exchange Offer and that are held by it
following consummation of the Registered Exchange Offer, or (iv) any Holder
(other than an Initial Purchaser) is not eligible to participate in the
Registered Exchange Offer, the Issuers and the Guarantors shall effect a Shelf
Registration Statement in accordance with subsection (b) below.

        (b)   (i)    The Issuers and the Guarantors shall as promptly as
practicable (but in no event more than 120 days after so required or requested
pursuant to this Section 3), file with the Commission and thereafter shall use
their reasonable best efforts to cause to be declared effective under the Act,
within 210 days after so required or requested pursuant to this Section 3, a
Shelf Registration Statement relating to the offer and sale of the Securities or
the New Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all of the provisions of this Agreement applicable to
such Holder; and provided further, that with respect to New Securities received
by an Initial Purchaser in exchange for Securities constituting any portion of
an unsold allotment, the Issuers and the Guarantors may, if permitted by current
interpretations by the Commission's staff, file a post-effective amendment to
the Exchange Offer Registration Statement containing the information required by
Item 507 or 508 of Regulation S-K, as applicable, in satisfaction of their
obligations under this subsection with respect thereto, and any such Exchange
Offer Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.

         (ii)  The Issuers and the Guarantors shall use their reasonable best
efforts to keep the Shelf Registration Statement continuously effective,
supplemented and amended as required by the Act, in order to permit the
Prospectus forming part thereof to be usable by Holders for a period of two
years from the date the Shelf Registration Statement is declared effective by
the Commission or such shorter period that will terminate when all the
Securities or New Securities, as applicable, covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement under the
Act (in any such case, such period being called the "Shelf Registration
Period"). The Issuers and the Guarantors shall be deemed not to have used their
reasonable best efforts to keep the Shelf Registration Statement effective
during the requisite period if either Issuer or any Guarantor voluntarily takes
any action that would result in Holders of Securities covered thereby not being
able to offer and sell such Securities during that period, unless (A) such
action is required by applicable law; or (B) such action is taken by such Issuer
or such Guarantor in good faith and for valid business reasons (not including
avoidance of the Issuers' or the Guarantors' obligations hereunder), including
the acquisition or divestiture of assets, so long as the Issuers and the
Guarantors promptly thereafter comply with the requirements of Section 5(k)
hereof, if applicable.

        (iii)  The Issuers and the Guarantors shall cause the Shelf Registration
Statement and the related Prospectus and any amendment or supplement thereto, as
of the effective date of the Shelf Registration Statement or such amendment or
supplement, (A) to comply in all material respects

5

--------------------------------------------------------------------------------






with the applicable requirements of the Act and the rules and regulations of the
Commission; and (B) not to contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

        4.    Additional Interest.    

        (a)   In the event that (i) the Issuers and the Guarantors have not
filed the Exchange Offer Registration Statement or the Shelf Registration
Statement with the Commission on or before the date on which such Registration
Statement is required to be so filed pursuant to Section 2(a) and 3(b),
respectively, or (ii) such Exchange Offer Registration Statement or Shelf
Registration Statement has not been declared effective by the Commission under
the Act on or before the date on which such Registration Statement is required
to be declared effective under the Act pursuant to Section 2(a) or 3(b),
respectively, or (iii) the Exchange Offer has not been consummated within
240 days after the date of issuance of the Securities, or (iv) the Exchange
Offer Registration Statement or Shelf Registration Statement required by
Section 2(a) or 3(b) hereof is filed and declared effective by the Commission
under the Act but shall thereafter cease to be effective (except as specifically
permitted herein) without being succeeded immediately by an additional
Registration Statement filed and declared effective by the Commission under the
Act (each such event referred to in clauses (i) through (iv) is referred to
herein as a "Registration Default"), then the interest rate on the Securities
will be increased, for the period from the occurrence of the Registration
Default until such time as all Registration Defaults are cured (at which time
the interest rate will be reduced to its initial rate) by 0.25% per annum during
the first 90-day period following the occurrence and during the continuation of
the Registration Default, and by 0.25% per annum for each subsequent 90-day
period during which such Registration Default continues. The interest rate will
not at any time be increased by greater than 0.50% per annum.

        (b)   Without limiting the remedies available to the Initial Purchasers
and the Holders, the Issuers and the Guarantors acknowledge that any failure by
the Issuers or the Guarantors to comply with their obligations under
Section 2(a) or 3(b) hereof may result in material irreparable injury to the
Initial Purchasers or the Holders for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, the Initial Purchasers or any Holder may
obtain such relief as may be required to specifically enforce the Issuers' and
the Guarantors' obligations under Section 2(a) or Section 3(b) hereof.

        5.    Additional Registration Procedures.    In connection with any
Shelf Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.

        (a)   The Issuers and the Guarantors shall:

          (i)  furnish to you, not less than five Business Days prior to the
filing thereof with the Commission, a copy of any Exchange Offer Registration
Statement and any Shelf Registration Statement, and each amendment thereof and
each amendment or supplement, if any, to the Prospectus included therein
(including all documents incorporated by reference therein after the initial
filing) and shall use their reasonable best efforts to reflect in each such
document, when so filed with the Commission, such comments as you reasonably
propose;

         (ii)  include the information set forth in Annex A hereto on the facing
page of the Exchange Offer Registration Statement, in Annex B hereto in the
forepart of the Exchange Offer Registration Statement in a section setting forth
details of the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

6

--------------------------------------------------------------------------------





        (iii)  if requested by an Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Shelf Registration Statement; and

        (iv)  in the case of a Shelf Registration Statement, include the names
of the Holders that propose to sell Securities pursuant to the Shelf
Registration Statement as selling security holders.

        (b)   The Issuers and the Guarantors shall ensure that:

          (i)  any Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto comply
in all material respects with the Act and the rules and regulations thereunder;
and

         (ii)  any Registration Statement and any amendment thereto do not, when
they become effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

        (c)   The Issuers and the Guarantors shall advise you, the Holders of
Securities covered by any Shelf Registration Statement and any Exchanging Dealer
under any Exchange Offer Registration Statement that has provided in writing to
the Issuers and the Guarantors a telephone or facsimile number and address for
notices, and, if requested in writing by you or any such Holder or Exchanging
Dealer, shall confirm such advice in writing (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Issuers and the Guarantors shall have remedied the basis
for such suspension):

          (i)  when a Registration Statement and any amendment thereto have been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;

         (ii)  of any request by the Commission for any amendment or supplement
to the Registration Statement or the Prospectus or for additional information;

        (iii)  of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose;

        (iv)  of the receipt by the Issuers and the Guarantors of any
notification with respect to the suspension of the qualification of the
Securities included therein for sale in any jurisdiction or the initiation of
any proceeding for such purpose; and

         (v)  of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading.

        (d)   The Issuers and the Guarantors shall use their reasonable best
efforts to obtain the withdrawal of any order suspending the effectiveness of
any Registration Statement or the qualification of the Securities therein for
sale in any jurisdiction at the earliest possible time.

        (e)   The Issuers and the Guarantors shall furnish to each Holder of
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if the
Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).

        (f)    The Issuers and the Guarantors shall, during the Shelf
Registration Period, deliver to each Holder of Securities covered by any Shelf
Registration Statement, without charge, as many copies of

7

--------------------------------------------------------------------------------




the Prospectus (including each preliminary Prospectus) included in such Shelf
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request. The Issuers and the Guarantors consent to the use of the
Prospectus or any amendment or supplement thereto by each of the selling Holders
of Securities in connection with the offering and sale of the Securities covered
by the Prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

        (g)   The Issuers and the Guarantors shall furnish to each Exchanging
Dealer which so requests, without charge, at least one copy of the Exchange
Offer Registration Statement and any post-effective amendment thereto, including
all material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).

        (h)   The Issuers and the Guarantors shall promptly deliver to each
Initial Purchaser, each Exchanging Dealer and each other Person required to
deliver a Prospectus during the effectiveness of the Exchange Offer Registration
Statement, without charge, as many copies of the Prospectus included in such
Exchange Offer Registration Statement and any amendment or supplement thereto as
any such Person may reasonably request. The Issuers and the Guarantors consent
to the use of the Prospectus or any amendment or supplement thereto by any
Initial Purchaser, any Exchanging Dealer and any such other Person that may be
required to deliver a Prospectus following the Registered Exchange Offer in
connection with the offering and sale of the New Securities covered by the
Prospectus, or any amendment or supplement thereto, included in the Exchange
Offer Registration Statement.

        (i)    Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Issuers and the
Guarantors shall arrange, if necessary, for the qualification of the Securities
or the New Securities for sale under the laws of such jurisdiction as any Holder
shall reasonably request and will maintain such qualification in effect so long
as required; provided that in no event shall either Issuer or any Guarantor be
obligated to qualify to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the Initial Placement, the Registered
Exchange Offer or any offering pursuant to a Shelf Registration Statement, in
any such jurisdiction where it is not then so subject.

        (j)    If any of the Securities or the New Securities are not issued in
global form, then the Issuers and the Guarantors shall cooperate with the
Holders of Securities to facilitate the timely preparation and delivery of
certificates representing New Securities or Securities to be issued or sold
pursuant to any Registration Statement free of any restrictive legends and in
such denominations and registered in such names as Holders may request.

        (k)   Upon the occurrence of any event contemplated by subsections
(c)(ii) or (v) above, the Issuers and the Guarantors shall promptly prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to Initial Purchasers of the
securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. In such circumstances, the period of effectiveness of the
Exchange Offer Registration Statement provided for in Section 2 and the Shelf
Registration Statement provided for in Section 3(b) shall each be extended by
the number of days from and including the date of the giving of a notice of
suspension pursuant to Section 5(c) to and including the date when the Initial
Purchasers, the Holders of the Securities and any known Exchanging Dealer shall
have received such amended or supplemented Prospectus pursuant to this Section.

        (l)    Not later than the effective date of any Registration Statement,
the Issuers and the Guarantors shall provide a CUSIP number for the Securities
or the New Securities, as the case may be, registered under such Registration
Statement and provide the Trustee with certificates for such Securities or New
Securities, in a form eligible for deposit with The Depository Trust Company.

8

--------------------------------------------------------------------------------




        (m)  The Issuers and the Guarantors shall comply with all applicable
rules and regulations of the Commission and shall make generally available to
the Issuers' security holders as soon as practicable after the effective date of
the applicable Registration Statement an earnings statement satisfying the
provisions of Section 11(a) of the Act.

        (n)   The Issuers and the Guarantors shall cause the Indenture to be
qualified under the Trust Indenture Act in a timely manner.

        (o)   The Issuers and the Guarantors may require each Holder of
Securities to be sold pursuant to any Shelf Registration Statement to furnish to
the Issuers and the Guarantors such information regarding the Holder and the
distribution of such Securities as the Issuers and the Guarantors may from time
to time reasonably require for inclusion in such Registration Statement. The
Issuers and the Guarantors may exclude from such Shelf Registration Statement
the Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.

        (p)   In the case of any Shelf Registration Statement, the Issuers and
the Guarantors shall enter into such agreements and take all other appropriate
actions (including, if requested, an underwriting agreement in customary form)
in order to expedite or facilitate the registration or the disposition of the
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 7 (or such other provisions and
procedures acceptable to the Majority Holders and the Managing Underwriters, if
any, with respect to all parties to be indemnified pursuant to Section 7).

        (q)   In the case of any Shelf Registration Statement, the Issuers and
the Guarantors shall:

          (i)  make reasonably available for inspection by the Holders of
Securities to be registered thereunder, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records, pertinent partnership, corporate or
limited liability company documents and properties of the Issuers and the
Guarantors and their respective subsidiaries;

         (ii)  cause the Issuers' and the Guarantors' respective officers,
directors and employees to supply all relevant information reasonably requested
by the Holders or any such underwriter, attorney, accountant or agent in
connection with any such Registration Statement as is customary for similar due
diligence examinations; provided, however, that any information that is
designated in writing by the Issuers or the Guarantors, in good faith, as
confidential at the time of delivery of such information shall be kept
confidential by the Holders or any such underwriter, attorney, accountant or
agent, unless such disclosure is made in connection with a court proceeding or
required by law, or such information becomes available to the public generally
or through a third party without an accompanying obligation of confidentiality;

        (iii)  make such representations and warranties to the Holders of
Securities registered thereunder and the underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

        (iv)  obtain opinions of counsel to the Issuers and the Guarantors and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;

         (v)  obtain "cold comfort" letters and updates thereof from the
independent certified public accountants of the Issuers and the Guarantors (and,
if necessary, any other independent certified

9

--------------------------------------------------------------------------------






public accountants of any subsidiary of the Issuers and the Guarantors or of any
business acquired by the Issuers and the Guarantors for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each selling Holder of Securities
registered thereunder and the underwriters, if any, in customary form and
covering matters of the type customarily covered in "cold comfort" letters in
connection with primary underwritten offerings; and

        (vi)  deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any,
including those to evidence compliance with Section 5(k) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Issuers or the Guarantors.

The actions set forth in clauses (iii), (iv), (v) and (vi) of this Section shall
be performed at (A) the effectiveness of such Registration Statement and each
post-effective amendment thereto; and (B) each closing under any underwriting or
similar agreement as and to the extent required thereunder.

        (r)   [omitted]

        (s)   [omitted]

        (t)    [omitted]

        (u)   In the event that any Broker-Dealer shall underwrite any
Securities or participate as a member of an underwriting syndicate or selling
group or "assist in the distribution" (within the meaning of the Conduct Rules
and the By-Laws of the National Association of Securities Dealers, Inc.)
thereof, whether as a Holder of such Securities or as an underwriter, a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
assist such Broker-Dealer in complying with the requirements of such Rules and
By-Laws, including, without limitation, by:

          (i)  if such Rules or By-Laws shall so require, engaging a "qualified
independent underwriter" (as defined in such Rules) to participate in the
preparation of the Registration Statement, to exercise usual standards of due
diligence with respect thereto and, if any portion of the offering contemplated
by such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities;

         (ii)  indemnifying any such qualified independent underwriter to the
extent of the indemnification of underwriters provided in Section 7 hereof; and

        (iii)  providing such information to such Broker-Dealer as may be
required in order for such Broker-Dealer to comply with the requirements of such
Rules.

        (iv)  The Issuers and the Guarantors shall use their reasonable best
efforts to take all other steps necessary to effect the registration of the
Securities or the New Securities, as the case may be, covered by a Registration
Statement.

        6.    Registration Expenses.    The Issuers and the Guarantors bear all
expenses incurred in connection with the performance of their obligations under
Sections 2, 3 and 5 hereof and, in the event of any Shelf Registration
Statement, will reimburse the Holders for the reasonable fees and disbursements
of one firm or counsel designated by the Majority Holders to act as counsel for
the Holders in connection therewith, and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchasers for the reasonable
fees and disbursements of counsel acting in connection therewith.

        7.    Indemnification and Contribution.    (a)    The Issuers and each
Guarantor agree to indemnify and hold harmless each Holder of Securities or New
Securities, as the case may be, covered by any Registration Statement (including
each Initial Purchaser and, with respect to any Prospectus delivery as
contemplated in Section 5(h) hereof, each Exchanging Dealer), the directors,
officers, employees and

10

--------------------------------------------------------------------------------



agents of each such Holder and each Person who controls any such Holder within
the meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement as originally filed or in any
amendment thereof, or in any preliminary Prospectus or the Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agree to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that (i) the Issuers and the Guarantors will not be liable in any case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Issuers or the Guarantors by or on behalf of any
such Holder specifically for inclusion therein. This indemnity agreement will be
in addition to any liability which the Issuers or the Guarantors may otherwise
have.

        The Issuers and each Guarantor also agree to indemnify or contribute as
provided in Section 7(d) to Losses of any underwriter of Securities or New
Securities, as the case may be, registered under a Shelf Registration Statement,
their directors, officers, employees or agents and each Person who controls such
underwriter on substantially the same basis as that of the indemnification of
the Initial Purchasers and the selling Holders provided in this Section 7(a).
The Issuers and each Guarantor shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 5(p)
hereof.

        (b)   Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser and, with respect to any Prospectus delivery
as contemplated in Section 5(h) hereof, each Exchanging Dealer) severally and
not jointly agrees to indemnify and hold harmless the Issuers, the Guarantors,
the directors of the Issuers and the Guarantors, the officers of the Issuers and
the Guarantors who sign such Registration Statement and each Person who controls
the Issuers or the Guarantors within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Issuers and
the Guarantors to each such Holder, but only with reference to written
information relating to such Holder furnished to the Issuers and the Guarantors
by or on behalf of such Holder specifically for inclusion in the documents
referred to in the foregoing indemnity. This indemnity agreement will be in
addition to any liability which any such Holder may otherwise have.

        (c)   Promptly after receipt by an indemnified party under this
Section 7 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel of the indemnifying party's choice at the indemnifying party's expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be satisfactory to the indemnified party.

11

--------------------------------------------------------------------------------




Notwithstanding the indemnifying party's election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

        (d)   In the event that the indemnity provided in paragraph (a) or
(b) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
"Losses") to which such indemnified party may be subject in such proportion as
is appropriate to reflect the relative benefits received by such indemnifying
party, on the one hand, and such indemnified party, on the other hand, from the
Initial Placement and the Registration Statement which resulted in such Losses;
provided, however, that in no case shall any Initial Purchaser or any subsequent
Holder of any Security or New Security be responsible, in the aggregate, for any
amount in excess of the purchase discount or commission applicable to such
Security, or in the case of a New Security, applicable to the Security that was
exchangeable into such New Security, as set forth on the cover page of the Final
Memorandum, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the securities purchased
by such underwriter under the Registration Statement which resulted in such
Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Issuers or the
Guarantors shall be deemed to be equal to the sum of (x) the total net proceeds
from the Initial Placement (before deducting expenses) as set forth on the cover
page of the Final Memorandum and (y) the total amount of additional interest
which the Issuers and the Guarantors were not required to pay as a result of
registering the securities covered by the Registration Statement which resulted
in such Losses. Benefits received by the Initial Purchasers shall be deemed to
be equal to the total purchase discounts and commissions as set forth on the
cover page of the Final Memorandum, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Securities or New
Securities, as applicable, registered under the Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Registration Statement which resulted in such Losses. Relative fault shall
be determined by reference to, among other things, whether any alleged untrue
statement or omission relates to information provided by the indemnifying party,
on the one hand, or by the indemnified

12

--------------------------------------------------------------------------------




party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each Person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each Person who controls the Issuers
and the Guarantors within the meaning of either the Act or the Exchange Act,
each officer of the Issuers and the Guarantors who shall have signed the
Registration Statement and each director of the Issuers and the Guarantors shall
have the same rights to contribution as the Issuers and the Guarantors, subject
in each case to the applicable terms and conditions of this paragraph (d).

        (e)   The provisions of this Section 7 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Issuers and the Guarantors or any of the officers, directors or controlling
Persons referred to in this Section hereof, and will survive the sale by a
Holder of securities covered by a Registration Statement.

        8.    Underwritten Registrations.    (a)    If any of the Securities or
New Securities, as the case may be, covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Majority Holders and shall be reasonably satisfactory to the
Partnership.

        (b)   No Person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such Person (i) agrees to sell such
Person's Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

        9.    No Inconsistent Agreements.    The Issuers and the Guarantors have
not, as of the date hereof, entered into, nor shall they, on or after the date
hereof, enter into, any agreement with respect to their securities that is
inconsistent with the rights granted to the Holders herein or otherwise
conflicts with the provisions hereof.

        10.    Amendments and Waivers.    The provisions of this Agreement,
including the provisions of this sentence, may not be amended, qualified,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Issuers and the Guarantors have
obtained the written consent of the Majority Holders (or, after the consummation
of any Registered Exchange Offer in accordance with Section 2 hereof, of New
Securities); provided that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Issuers
and the Guarantors shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective. Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to departure from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders whose
Securities or New Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Securities or New Securities, as the case may be, being sold rather
than registered under such Registration Statement.

13

--------------------------------------------------------------------------------



        11.    Notices.    All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

        (a)   if to a Holder, at the most current address given by such Holder
to the Issuers in accordance with the provisions of this Section, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture, with a copy in like manner to J.P. Morgan
Securities Inc.;

        (b)   if to you, initially at the respective addresses set forth in the
Purchase Agreement;

        (c)   if to the Issuers, initially at the address set forth in the
Purchase Agreement; and

        (d)   if to the Guarantors, initially at 333 Clay Street, Suite 1600,
Houston, Texas 77002.

        All such notices and communications shall be deemed to have been duly
given when received.

        The Initial Purchasers, the Issuers or the Guarantors by notice to the
other parties may designate additional or different addresses for subsequent
notices or communications.

        12.    Successors and Assigns.    This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including, without the need for an express assignment or any consent by
the Issuers or the Guarantors thereto, subsequent Holders of Securities and the
New Securities. The Issuers and the Guarantors hereby agree to extend the
benefits of this Agreement to any Holder of Securities and the New Securities,
and any such Holder may specifically enforce the provisions of this Agreement as
if an original party hereto.

        13.    Counterparts.    This agreement may be in signed counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.

        14.    Purchases and Sales of Securities.    The Issuers and the
Guarantors shall not, and shall use their best efforts to cause their affiliates
(as defined in Rule 405 under the Act) not to, purchase and then resell or
otherwise transfer any Securities for two (2) years, or if a Shelf Registration
Statement shall become effective during such two (2) year period, for the period
of such effectiveness.

        15.    Third Party Beneficiaries.    Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

        16.    Headings.    The headings used herein are for convenience only
and shall not affect the construction hereof.

        17.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.

        18.    Severability.    In the event that any one of more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by law.

        19.    Securities Held by the Issuers, the Guarantors, etc.    Whenever
the consent or approval of Holders of a specified percentage of principal amount
of Securities or New Securities is required hereunder, Securities or New
Securities, as applicable, held by the Issuers, the Guarantors or their
Affiliates (other than subsequent Holders of Securities or New Securities if
such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Securities or New Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

14

--------------------------------------------------------------------------------



        If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a building agreement among the
Issuers, the Guarantors and the several Initial Purchasers.

    Very truly yours,
 
 
PLAINS ALL AMERICAN PIPELINE, L.P.
 
 
By:
 
PLAINS AAP, L.P.
its General Partner
 
 
By:
 
PLAINS ALL AMERICAN GP LLC
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer
 
 
PAA FINANCE CORP.
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer
 
 
PLAINS MARKETING, L.P.
 
 
By:
 
PLAINS MARKETING GP INC.
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer
 
 
PLAINS PIPELINE, L.P.
 
 
By:
 
PLAINS MARKETING GP INC.
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer
 
 
PLAINS MARKETING GP INC.
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer                


15

--------------------------------------------------------------------------------




 
 
PLAINS MARKETING CANADA LLC
 
 
By:
 
PLAINS MARKETING, L.P.
its Sole Member
 
 
By:
 
PLAINS MARKETING GP INC.
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer
 
 
PMC (NOVA SCOTIA) COMPANY
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President
 
 
PLAINS MARKETING CANADA, L.P.
 
 
By:
 
PMC (NOVA SCOTIA) COMPANY
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President
 
 
BASIN HOLDINGS GP LLC
 
 
By:
 
PLAINS PIPELINE, L.P.
its Sole Member
 
 
By:
 
PLAINS MARKETING GP INC.
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer
 
 
BASIN PIPELINE HOLDINGS, L.P.
 
 
By:
 
BASIN HOLDINGS GP LLC
its General Partner
 
 
By:
 
PLAINS PIPELINE, L.P.
its Sole Member
 
 
By:
 
PLAINS MARKETING GP INC.
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer                

16

--------------------------------------------------------------------------------




 
 
RANCHO HOLDINGS GP LLC
 
 
By:
 
PLAINS PIPELINE, L.P.
its Sole Member
 
 
 
 
By: PLAINS MARKETING GP INC.
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer
 
 
RANCHO PIPELINE HOLDINGS, L.P.
 
 
By:
 
RANCHO HOLDINGS GP LLC
its General Partner
 
 
By:
 
PLAINS PIPELINE, L.P.
its Sole Member
 
 
By:
 
PLAINS MARKETING GP INC.
its General Partner
 
 
 
 
By:
 
/s/  PHIL KRAMER      

--------------------------------------------------------------------------------

            Name: Phil Kramer             Title: Executive Vice President and
Chief Financial Officer

17

--------------------------------------------------------------------------------



The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

J.P. MORGAN SECURITIES INC.
WACHOVIA CAPITAL MARKETS, LLC
CITIGROUP GLOBAL MARKETS INC.
UBS SECURITIES LLC
BANC OF AMERICA SECURITIES LLC
SCOTIA CAPITAL (USA) INC.
SUNTRUST CAPITAL MARKETS, INC.
FORTIS SECURITIES LLC
DAIWA SECURITIES AMERICA INC.
SG AMERICAS SECURITIES, LLC
RBC CAPITAL MARKETS CORPORATION

By:   J.P. MORGAN SECURITIES INC.
By:
 
/s/  STEPHEN L. SHEINER      

--------------------------------------------------------------------------------


 
      Name:   Stephen L. Sheiner         Title:   Vice President    
By:
 
WACHOVIA CAPITAL MARKETS, LLC
By:
 
/s/  STEVEN J. TAYLOR      

--------------------------------------------------------------------------------


 
      Name:   Steven J. Taylor         Title:   Managing Director    

18

--------------------------------------------------------------------------------






SCHEDULE 1


Plains Marketing, L.P.

Plains Pipeline, L.P.

Plains Marketing GP Inc.

Plains Marketing Canada LLC

PMC (Nova Scotia) Company

Plains Marketing Canada, L.P.

Basin Holdings GP LLC

Basin Pipeline Holdings, L.P.

Rancho Holdings GP LLC

Rancho Pipeline Holdings, L.P.

19

--------------------------------------------------------------------------------






SCHEDULE 2


J.P. Morgan Securities Inc.

Wachovia Capital Markets, LLC

Citigroup Global Markets Inc.

UBS Securities LLC

Banc of America Securities LLC

Scotia Capital (USA) Inc.

SunTrust Capital Markets, Inc.

Fortis Securities LLC

Daiwa Securities America Inc.

SG Americas Securities, LLC

RBC Capital Markets Corporation

20

--------------------------------------------------------------------------------




ANNEX A


        Each Broker-Dealer that receives New Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such New Securities. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
Broker-Dealer will not be deemed to admit that it is an "underwriter" within the
meaning of the Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a Broker-Dealer in connection with resales of New
Securities received in exchange for Securities where such Securities were
acquired by such Broker-Dealer as a result of market-making activities or other
trading activities. The Issuers and the Guarantors have agreed that, starting on
the Expiration Date (as defined herein) and ending on the close of business one
year after the Expiration Date, they will make this Prospectus available to any
Broker-Dealer for use in connection with any such resale. See "Plan of
Distribution."

--------------------------------------------------------------------------------






ANNEX B


        Each Broker-Dealer that receives New Securities for its own account in
exchange for Securities, where such Securities were acquired by such
Broker-Dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such New Securities. See "Plan of Distribution."

2

--------------------------------------------------------------------------------






ANNEX C
PLAN OF DISTRIBUTION


        Each Broker-Dealer that receives New Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such New Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a Broker-Dealer in connection with resales of New Securities received in
exchange for Securities where such Securities were acquired as a result of
market-making activities or other trading activities. The Issuers and the
Guarantors have agreed that, starting on the Expiration Date and ending on the
close of business one year after the Expiration Date, they will make this
Prospectus, as amended or supplemented, available to any Broker-Dealer for use
in connection with any such resale. In addition, until                        ,
200    [90 days] after commencement of the offering, all dealers effecting
transactions in the New Securities may be required to deliver a prospectus.

        The Issuers and the Guarantors will not receive any proceeds from any
sale of New Securities by Brokers-Dealers. New Securities received by
Broker-Dealers for their own account pursuant to the Exchange Offer may be sold
from time to time in one or more transactions in the over-the-counter market, in
negotiated transactions, through the writing of options on the New Securities or
a combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such Broker-Dealer and/or the purchasers of any such New
Securities. Any Broker-Dealer that resells New Securities that were received by
it for its own account pursuant to the Exchange Offer and any broker or dealer
that participates in a distribution of such New Securities may be deemed to be
an "underwriter" within the meaning of the Act and any profit of any such resale
of New Securities and any commissions or concessions received by any such
Persons may be deemed to be underwriting compensation under the Act. The Letter
of Transmittal states that by acknowledging that it will deliver and by
delivering a prospectus, a Broker-Dealer will not be deemed to admit that it is
an "underwriter" within the meaning of the Act.

        For a period of one year after the Expiration Date, the Issuers and the
Guarantors will promptly send additional copies of this Prospectus and any
amendment or supplement to this Prospectus to any Broker-Dealer that requests
such documents in the Letter of Transmittal. The Issuers and the Guarantors have
agreed to pay all expenses incident to the Exchange Offer (including the
reasonable expenses of one counsel for the holders of the Securities) other than
commissions or concessions of any brokers or dealers and will indemnify the
holders of the Securities (including any Broker-Dealers) against certain
liabilities, including liabilities under the Act.

        If applicable, add information required by Regulation S-K Items 507
and/or 508.

3

--------------------------------------------------------------------------------






ANNEX D


Rider A

    CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.
 
 
Name:
 
 
       

--------------------------------------------------------------------------------

        Address:            

--------------------------------------------------------------------------------

   
 
 
 


--------------------------------------------------------------------------------


 
 

Rider B

        If the undersigned is not a Broker-Dealer, the undersigned represents
that it acquired the New Securities in the ordinary course of its business, it
is not engaged in, and does not intend to engage in, a distribution of New
Securities and it has no arrangements or understandings with any Person to
participate in a distribution of the New Securities. If the undersigned is a
Broker-Dealer that will receive New Securities for its own account in exchange
for Securities, it represents that the Securities to be exchange for New
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus in
connection with any resale of such New Securities; however, by so acknowledging
and by delivering a prospectus, the undersigned will not be deemed to admit that
it is an "underwriter" within the meaning of the Act.

4

--------------------------------------------------------------------------------





QuickLinks


EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
SCHEDULE 1
SCHEDULE 2
ANNEX A
ANNEX B
ANNEX C PLAN OF DISTRIBUTION
ANNEX D
